Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application received on 12/16/2020. In the RCE, applicant has cancelled all previous claims 1-22. Applicant has introduced claims 23-38 as new claims. 
For this office action, claims 23-38 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections under 35 U.S.C. § 112
	Applicant’s cancellation of claims and introduction of new claims have overcome the 112(a) rejection and therefore examiner has withdrawn this rejection. However, upon further consideration, new 112(a) written description and enablement issues have been issued for new claims. See office action for details.

Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, filed 12/16/2020, with respect to the rejections of claims 1-22 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new claims 23-38.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 23, 27, 31 and 35 are directed to a non-transitory computer, readable medium, method and apparatus. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claims are directed to method/system/apparatus for 
	acquire a spoof string, wherein the spoof string includes more than one character;
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string;
acquire an image of a test string, wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string;
	calculate a similarity score by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string, based on
	
    PNG
    media_image1.png
    110
    368
    media_image1.png
    Greyscale

	wherein the “x” and “y” coordinate variables of the image of the spoof string are changed with each iteration as the image of the spoof string is compared to the image of the test string; and
	compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string.
 – falls into one of the four statutory categories (i.e., method and system). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are directed to system (apparatus) and method of a 
acquire a spoof string, wherein the spoof string includes more than one character;
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string;
acquire an image of a test string, wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string;
	calculate a similarity score by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string, based on
	
    PNG
    media_image1.png
    110
    368
    media_image1.png
    Greyscale

	wherein the “x” and “y” coordinate variables of the image of the spoof string are changed with each iteration as the image of the spoof string is compared to the image of the test string; and
	compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string. 
As such, the abstract idea is acquiring data string, analyzing them, generating a similarity score by performing mathematical operations as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking)” that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being generated by using mathematical operations/correlations which was ruled abstract in: 
Organizing and manipulating information through mathematical correlations (Digitech);
         b. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
Furthermore, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, a mathematical formula for calculating parameters indicating an abnormal condition (Grams). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to generate a number.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of generating a similarity score based on a mathematical formula and the abstract idea of mental process of performing mathematical calculations. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover 
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) are directed to system and method for performing mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds Note: Applicant’s disclosure states The computer system depicted is a schematic illustration of a computing system that may be utilized to implement various embodiments to execute the algorithms (para [0038]); note also cited art of record also discloses processors; devices, programs (see, e.g., Feng: para [0031]). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., generating a number/score. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the mathematical formula without integrating the model into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-38 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the 
Applicant has presented a mathematical formula in fourth limitation of independent claims which is illustrated in FIG. 3 of the submitted drawings, however, specification does not elaborate or present in detail how all the variables are used in the mathematical formula to calculate the similarity score. For instance, there is no explanation in the specification “what are x’ and y’ variables” and “what R(x,y) variable represents in the mathematical formula”. Also specification is silent with respect to why functions of ∑x', y' (T(x’,y’) * l(x+x',y+y')) / √ ∑x',y’ 'T(x'y’)2 * ∑x’, y’ l(x+x',y+y')2 are being divided and multiplied and how the threshold outcome is being calculated to detect spoof string. It is unclear of the relationship between R(x, y) and the summations indicated in FIG. 3 and there is no equal sign between the formula and R(x, y). Cited paragraphs [0030-0031] provides very minimal information with respect to how the formula is used to calculate a similarity score. Examiner would like to emphasize the fact that lack of support in the specification for the mathematical formula would not satisfactorily put the invention in practice and consequently raise doubt as to enablement.
As per MPEP 2161.01 III, to satisfy the enablement requirement, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
With respect to “The Enablement Requirement” in MPEP 2164, there is “Test of Enablement” in the MPEP 2164.01 which states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988)”.
In the field of mathematics, the formula is “is a concise way of expressing information symbolically, as in a mathematical formula or a chemical formula. The informal use of the term formula in science refers to the general construct of a relationship between given quantities” and in light of this definition, the instant specification is utterly silent as to, how it was constructed, what are the relationship between given variables and what is the origin of the formula. 
The cited NPL reference of “Digital Image Correlation Using Newton-Raphson
Method of Partial Differential Correction” by Bruck et al., clearly describes the correlation function in paper whereas applicant did not describe at all that their function is a “correlation function”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations does not recite sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are: 
means for acquiring a spoof string and for converting the spoof string to an image, wherein the spoof string includes more than one character, and T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string; and 
means for acquiring an image of a test string, wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string  in claim 35.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that 
Requirements for information
	Applicant and the assignee of this application are required under 37 C.F.R. 1.105 to provide following information that the examiner has determined is reasonably necessary to the examination of this application.
	The mathematical formula presented in the FIG.3 and claimed in the independent claim has no “concrete support” in the specification. There is no description or explanation regarding how it came into existence or why it is important for the invention. 
In response to this requirements for information, please provide all the related information such as 
“a copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention” 
that was used to draft the application and specially for the formation of the formula presented in FIG. 3 of the submitted drawings for the detection of spoof string. 	A complete reply to this office action must include a complete reply to this requirements for information. The time period for reply to this requirement coincides with the time period for reply for this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., (US20100313266A1) in view of NPL Document “Digital Image Correlation Using Newton-Raphson Method of Partial Differential Correction” dated September 1989.
Regarding claims 23, 27, 31 and 35, Feng discloses:
At least one non-transitory computer-readable medium comprising one or more instructions that when executed by at least one processor, cause the at least one processor to: 
acquire a spoof string (i.e. suspicious hostnames), wherein the spoof string includes more than one character ([0016] A user may type the URL or may click on a link embedded in a webpage or an email … client systems 110 through 116, routers 102 through 106, DNS server 118, or server 120 can attempt to inform the user of a potential phishing site by identifying URLs including suspicious hostnames. Suspicious hostnames can appear similar to legitimate hostnames; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images … At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character; [0018] the hostname may include multiple words separated by punctuation characters and the character can be a first character of a word within the URL);
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string ([0017] At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character);
acquire an image of a test string ([0017] the selection of the other character of the pair; a string is an array of characters and can be of length 1;  See also [0028] where the analysis is with respect to database of known trusted/phishing URLs and the “determine similarity” of 516 is using any similarity determining technique including “image distance”), 
	calculate a similarity score (i.e. generating a similarity score) by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string (FIG. 2; step 208 Calculate image distance; [0017] At 206, the glyphs of the characters can be compared using image analysis algorithms and an image distance between the glyphs can be determined, as illustrated at 208. For example, the image difference can include the number of pixels that are different between the two glyphs. In an embodiment, the image distance may be weighted based on which pixels are different; Fig 5, step 516, 518; [0028] provides for determining an input URL is visually similar to a URL within a database of trusted/phishing URLs by generating a similarly score based on image distance); and
compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string (FIG. 3; step 306; Determine encoded distance between two consecutive characters can be compared to a threshold; At 306, the encoded distance can be determined. As used herein, the encoded distance is the integral distance between two characters in a machine encoding. For example, in ASCII the character “A” is encoded as the decimal integer 65 and the character “a” is encoded as the decimal integer 97. The encoded distance between “A” and “a” in ASCII is 32. At 308, the encoded distance between two consecutive characters can be compared to a threshold; [0025] when the domain name does not match any of the trusted domain names, as illustrated at 512, the system can determine if the domain name matches a known phishing site. When the domain name matches a known phishing site, an event can be triggered, as illustrated at 514). 
Feng fails to disclose:
wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string; a technique for digital image correlation by comparing digital images through mathematical formula.
However, NPL document discloses:
	wherein I(x,y) represents X and Y coordinates of a pixel in the image (See page 261; Col. 2; where F(x, y) is the gray level value at coordinate (x, y) for one image and G(x*,y*) is the gray level value at point (x*,y*) of the second image);
	a technique for digital image correlation by comparing digital images through mathematical formula (See page 261; Col. 2 discloses digital image correlation for comparing digitized images to determine the deformation between images

    PNG
    media_image2.png
    72
    474
    media_image2.png
    Greyscale
  ).

One of ordinary skill in the art would be motivated to use mathematical correlation when performing image similarity determination in order to enable the calculation of image distance using any known correlation functions, such as that disclosed by cited NPL.	
	Claims 27, 31 and 35 recites the same concept as claim 1 and therefore rejected on same grounds.
Regarding claims 24, 28, 32 and 36, the combination of Feng and NPL document discloses:
	The at least one non-transitory, computer-readable medium of Claim 23, wherein the string is captured from an email address or a uniform resource locator (URL) (Feng: [0016]).
Claims 28, 32 and 36 recites the same concept as claim 24 and therefore rejected on same grounds.
Regarding claims 25, 29, 33 and 37, the combination of Feng and NPL document discloses:
	The at least one non-transitory, computer-readable medium of Claim 23, wherein the one or more instructions, when executed by at the least one processor, further cause the at least one processor to:
display the string (Feng: [0016 & 0024]).
Claims 29, 33 and 37 recites the same concept as claim 25 and therefore rejected on same grounds.
Regarding claims 26, 30, 34 and 38, the combination of Feng and NPL document discloses:
Feng: [0022] & [0027]).
Claims 30, 34 and 38 recites the same concept as claim 26 and therefore rejected on same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.M.A./Patent Examiner, Art Unit 2432              
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432